DETAILED ACTION
	Claims 21-29 are pending and examined on the merits.
	The examiner is open to interview to advance prosecution on the merits.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valez V et al. (Tissue Transglutaminase Is a Negative Regulator of Monomeric Lacritin Bioactivity; Investigative Ophthalmology & Visual Science, March 2013, Vol.54, 2123-2132. doi:https://doi.org/10.1167/iovs.12-11488; which also includes as an author instant inventor Laurie; and which is Reference #82 in the instant IDS filed 4/15/21) in view of an earlier Laurie ‘189 (U.S. Publication No. 2011/0065189) and another earlier Laurie ‘522 (U.S. Patent Publication No. 2007/0207522).
Regarding instant claims 21-24, Valez V (see e.g. abstract results, para 3) teach determining the concentration of monomeric lacritin or lacritin monomer in those suffering from dry eye in comparison to those not suffering from dry eye, wherein the population includes those suffering from aqueous deficient dry eye and the comparison group without (absent evidence to the contrary not found in Valez V that said samples were from some other form of dry eye (e.g. contact lens driven) rather than the standard form “aqueous deficient”).  Valez V uses e.g. the ELISA assay (para 3).  [Note:  Laurie’s ‘522 earlier work also equally used ELISA for detection of lacritin, although not identifying such as the monomer form per se like Valez V.  See Laurie ‘522 para 123: “[0123] Lacritin is naturally produced in moderately large quantities by the 
“Association of increased TGM2 with dry eye suggests a mechanism whereby less monomeric lacritin may be available to promote basal tearing 17 or protect the ocular surface from stress (Zimmerman K, et al. IOVS 2012;53:ARVO E-Abstract 4231). Thus, increased TGM2 through less lacritin monomer could reduce tear volume, thereby generating or further exacerbating dry eye.”
Valez V does not teach per se determining the concentration of other tear sample molecule (e.g. heparanase) (instant claim 25), nor teach per se treating those with lower monomeric lacritin concentrations with a lacritin polypeptide (instant claims 26-29).
Regarding instant claim 25, Laurie ‘189 (see para 32, 209) fills this gap by disclosing methods for identifying dry eye relevant to heparanse (e.g. determining the concentration thereof).
Regarding instant claims 26-29, both of earlier Laurie ‘189 (e.g. para 119, 121) and ‘522 teach the peptides employed here (see sequence listing in each; corresponding to e.g. elected peptide SEQ ID NO: 5), for use in treating dry eye (resulting from e.g. low monomeric lacritin levels).
For the reasons above, the instantly claimed invention is found prima facie obvious.
Response to Amendments & Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  Namely, while applicant has added the step noted, such simply moves claim 25 and a natural progression into claim 21 and the added alternative as to 25 kDa SDC-1 is not required per se.  Thus, without further arguments distinguishing why the skilled artisan would not have appreciated the comparison component, such remains prima facie obvious for the reasons of record.

Prior Art Made of Record, Further Backdrop – Previously Noted
	Laurie’s earlier work in US20110065189 (see para 32, 209) discloses methods for identifying dry eye relevant to heparanse, but not for syndecan-1 proteins (though mentioned, not 
[0032] FIG. 12.  A, Heparanase-dependent signaling.  Removal of heparan 
sulfate chain(s) from syndecan-1 unblocks a lacritin binding site on an 
N-terminal domain of the core protein of syndecan-1 (Ma et al, '06).  
Syndecan-1 binding may improve lacritin's affinity for its G-protein coupled 
receptor (possibly ADRA2C; Ma and Laurie, unpublished), thereby activating 
calcineurin and mTOR signaling towards ocular surface wetting and renewal.  B, 
Equal protein loads of human tears from normal and dry eye patients blotted for 
heparanase.  C, Detection of heparanase released into the medium of HSG (human 
salivary ductal) cells after stimulation for 2 hr with 10 .mu.M ATP, 10 .mu.M 
UTP or 10 nM lacritin.  HCE-T cells are also responsive (not shown). 
 
   [0209] Heparanase is an `on` switch for lacritin binding to syndecan-1 (FIG. 
12A; Ma et al, '06) that in turn appears to facilitate activation of a 
receptor.  The receptor has the signaling characteristics of a G.alpha.i or 
G.alpha.o coupled receptor (GPCR; Wang et al, '06).  For heparanase to play 
such a central role in lacritin cell targeting, one might expect heparanase to 
be a normal constituent of human tears.  To the best of our knowledge 
heparanase has not been reported in tears.  Collaborator Leslie Olsakovsky (UVa 
Ophthalmology) collected tears from normals and patients suffering from dry eye 
(mostly non-Sjogren's).  Western blots of equal protein loads of 30 tear 
samples from normals vs dry eye patients suggest that heparanase is a normal 
tear constituent (see example blot FIG. 12B) and is substantially reduced in 
dry eye tears.  Interestingly lacritin, UTP and ATP stimulate heparanase 
release (FIG. 12C).  The 65 kDa form detected is the latent pro-survival form.  
Heparanase becomes active upon processing to 50 kDa, a form that can be 
detected with this antibody (Ma et al, '06).  We suspect that availability of 
active heparanase is transient, as per the lacritin `off/on` switch mechanism.  
The Inspire Pharmaceutical product INS365 for dry eye is a UTP analogue.  
Latent heparanase is constitutively expressed by all layers of the normal 
corneal epithelium in mice (Berk et al, '04).  Heparanase has been implicated 
in glandular morphogenesis, epidermal stem cell migration and cell survival. 
 
Both Laurie ‘189 above and an earlier Laurie et al. (US20070207522) teach the peptides employed here (see sequence listing in each; corresponding to e.g. elected peptide SEQ ID NO: 5, for use in treating dry eye; in present later dependent claims).
	Additionally, the following other two references of Zhang and Ma both speak to SDC-1 but not in the context of detection or for dry eye identification (Zhang et al., "Targeting of 

    PNG
    media_image1.png
    185
    790
    media_image1.png
    Greyscale

	The related PCT international authority found the subject matter of identifying dry eye via the SDC-1's above to be both novel and involve an inventive step:

    PNG
    media_image2.png
    143
    865
    media_image2.png
    Greyscale

	Lastly, it is noted that no double patenting issues were identified versus the child SN’s 15611016 and 15611025, drawn to distinct methods of use and/or products versus that presently claimed (former not drawn to SDC-1’s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654